COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:   LUZ VALDEZ GRADO,



                                            Relator.
§
 
§
 
§
 
§
 
§
 
 § 



No. 08-07-00317-CV

AN ORIGINAL PROCEEDING
	    IN HABEAS CORPUS




MEMORANDUM OPINION
	Relator, Luz Valdez Grado, filed a petition seeking habeas corpus relief from a November 7,
2007 contempt order.  On November 9, 2007, we ordered Relator released from confinement on
bond pending final resolution of the original proceeding.  Relator has since filed a motion to dismiss
because she and the real party in interest have settled the dispute.  Relator's motion is granted.  We
revoke our prior order which released Relator from custody upon her execution of a cash bond or
surety bond in the amount of $1,000 and dismiss the habeas corpus petition.  See Tex.R.App.P.
42.1(a)(1).

February 21, 2008					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.